DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hegi (US 9,422,738) and further in view of Thiyagarajan (US 2016/0058264).
Regarding Claim 1:  Hegi teaches an apparatus comprising:
a housing (Fig. 5, element 2);
a filter (element 1) enclosed at least in part by the housing, having material that allows fluid to pass therethrough while filtering particles from the fluid; and
a nozzle unit (elements 3) enclosed at least in part by the housing, having nozzle tubes;
 the nozzle tubes including at least one nozzle tube and an other nozzle tube (Fig. 3, elements 3); and
the nozzle tubes having respective openings (Fig. 1, elements 19) arranged in respective patterns. 
Hegi does not expressly disclose that the one nozzle tube is rotatably disposed in the other nozzle unit to permit rotation of the one nozzle tube with respect to the other nozzle tube.  Hegi does not disclose a motive power source coupled with the nozzle unit.  Thiyagarajan teaches a nozzle unit comprising at least one nozzle tube (Fig. 9, element 204) having openings (elements 242) arranged in a pattern and rotatably disposed in an other nozzle tube (element 202) having openings (elements 240) arranged in a pattern, wherein the patterns of the respective openings of the nozzle tubes are arranged so that the rotation of the one nozzle tube with respect to the other nozzle tube causes at least one of the respective openings of the one nozzle to come into mutual alignment, with at least one of the respective opening of the other nozzle tube, in a direction facing an object to be cleaned [0053].  Thiyagarajan further teaches the inner and outer nozzle tubes are rotated by any suitable electrical, mechanical, or electromechanical means [0046], which is understood to include a motive power source. Both Hegi (abstract) and Thiyagarajan [0006] teach that the apparatuses are employed as spray manifolds for emitting pressurized water for cleaning objects.  Thiyagarajan teaches that providing the inner nozzle tube within the outer nozzle tube provides increased spray coverage over conventional spray tubes with a discrete number of nozzles along the longitudinal axis, a more powerful spray, and lower pump volume requirements [0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hegi with the nozzle unit structure rotated by a motive power source as claimed in order to provide the benefit of increased spray coverage, more powerful spray, and lower pump volume requirements, as suggested by Thiyagarajan.
Regarding Claim 2:  Hegi and Thiyagarajan teach the elements of Claim 1 as discussed above.  Hegi further teaches a motive power source coupled with the filter and configured to cause the filter to rotate (col. 2, ll. 60-67).
Regarding Claim 3:  Hegi and Thiyagarajan teach the elements of claim 2 as discussed above.  Thiyagarajan teaches a first motor to cause rotation of the one nozzle tube with respect to the other nozzle tube [0046], as discussed above.  Hegi teaches a second motor to rotate the filter (col. 2, ll. 60-67) as discussed above. 
Regarding Claim 4:  Hegi in view of Thiyagarajan teach the elements of Claim 1 as discussed above.  Thiyagarajan further teaches that the respective openings of the one nozzle tube are arranged in a helical pattern [0056].
Regarding Claim 5:  Hegi in view of Thiyagarajan teach the elements of Claim 4 as discussed above. Thiyagarajan further teaches that the respective openings of the other nozzle tube are arranged in a linear pattern [0056].
Regarding Claim 6:  Hegi in view of Thiyagarajan teach the elements of Claim 1 as discussed above. Thiyagarajan further teaches that the respective openings of the other nozzle tube are arranged in a helical pattern [0056].
Regarding Claim 8:  Hegi and Thiyagarajan teach the elements of Claim 1 as discussed above.  Hegi (col. 3, ll. 58-61) and Thiyagarajan [0050] further teaches a pump operable to supply pressure to push fluid into the nozzle unit.
Regarding Claims 9 and 11:  Hegi and Thiyagarajan teach the elements of Claims 8 and Claim 1, as discussed above. Combined, they further teach that the nozzle unit emits a fluid jet toward the filter when the pump pushes fluid into the nozzle unit and the at least one of the respective openings of the one nozzle tube is in the mutual alignment with the at least one of the respective openings of the other nozzle tube (Hegi, col. 3, ll. 1-16; Thiyagarajan, [0047]).
Regarding Claims 10 and 12:  Hegi and Thiyagarajan teach the elements of Claims 9 and 11, as discussed above. Thiyagarajan further teaches that the nozzle unit emits substantially only one said fluid jet at a time within the housing [0039].
Regarding Claim 13:  Hegi and Thiyagarajan teach the elements of Claim 1 as discussed above.  Hegi further teaches a set of flow components (e.g., Fig. 2, elements 4, 5, 13, 26) that control flow of a fluid into and out of the housing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hegi (US 9,422,738) and Thiyagarajan (US 2016/0058264), as applied to Claim 1 above, and further in view of Chan (US 2005/0145725).  
Regarding Claim 7:  Hegi in view of Thiyagarajan teach the elements of Claim 1 as discussed above, but are silent as to the composition of the one nozzle tube.  Chan teaches a water dispenser for use as a water sprayer having an outer body surrounding an inner water channel (see Fig. 1, elements 10 and 12).  Chan teaches that the water channel is formed of a suitable plastic such as polyoxymethylene such that it is not brittle and will resist wear [0021].  It has been held that the selection of a known material based in its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07).  Given that Thiyagarajan teaches a water sprayer [0038], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hegi and Thiyagarajan by providing a nozzle tube composed of polyoxymethylene since such composition is known in the art as suitable for water spraying devices, as taught by Chan.

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hegi (US 9,422,738) and Thiyagarajan (US 2016/0058264) as applied to Claim 13, and further in view of Saxton (US 2002/0144952).  
Regarding Claim 14: Hegi and Thiyagarajan teach the elements of Claim 13 as discussed above.  Hegi further teaches that the set of flow components comprise: a plurality of fluid ports (e.g., elements 4 and 5) in the housing; a valve (e.g., element 13); and a filter vent valve (col. 3, line 45). 
Hegi and Thiyagarajan do not expressly disclose an inlet port pressure sensor and outlet port pressure sensor as claimed.  Hegi teaches that the cleaning operation is initiated when the back pressure of the pool water in the filter housing reaches a predetermined threshold (col. 3, ll. 53-56).  Saxton teaches a similar filter cleaning apparatus comprising an inlet port pressure sensor and an outlet port pressure sensor to sense the inflow and outflow pressures, respectively, to determine a pressure differential and initiate cleaning accordingly [0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hegi and Thiyagarajan with inlet and outlet port pressure sensors to accurately determine the need for cleaning, as suggested by Saxton.
Regarding Claim 15:  The combined prior art teaches the elements of Claim 15 as discussed above.  Hegi further teaches that the one nozzle tube is coupled to a first fluid port of the plurality of fluid ports (col. 3, ll. 14-16 teaches water being conducted into the nozzle tube at its end which extends through the top wall).  Hegi teaches that the housing is coupled to a second fluid port (see Fig. 2, end of pipe 4).  Hegi teaches that the filter is coupled to a third fluid port (Fig. 2, element 5).  Hegi teaches the housing being coupled to a fourth fluid port (Fig. 4, element 26).  Hegi further teaches the housing being coupled to a filter vent port (Fig. 2, element 11).
Regarding Claim 16: The combined prior art teaches the elements of Claim 15 as discussed above.  Hegi further teaches that the plurality of valves comprises: a drain valve (element 13) controlling the flow of the fluid through the fourth fluid port; and a filter vent valve controlling flow through the filter vent port (col. 3, ll. 45).  Although Hegi does not expressly disclose a nozzle unit valve controlling a flow of the fluid through the first fluid port, Hegi does teach that water is conducted into the tube pipe when the cleaning operation is initiated (col. 3, ll. 14-16).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus with a nozzle unit valve to control the flow through the first fluid port as claimed.  
Regarding Claim 17:  The combined prior art teaches the elements of Claim 16, as discussed above.  Hegi further teaches a pump (col. 4, ll. 15-18) operable to move the fluid along a first fluid path including the second fluid port, the third part of the third structure, and the third fluid port.
Hegi does not expressly disclose an inlet port pressure sensor for sensing an inflow pressure of the fluid at the second fluid port and outlet port pressure sensor for sensing an outflow pressure of the fluid at the third port.  Hegi teaches that the cleaning operation is initiated when the back pressure of the pool water in the filter housing reaches a predetermined threshold (col. 3, ll. 53-56).  Saxton is cited for teaching the inlet and outlet pressure sensors, as discussed above [0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hegi and Thiyagarajan with the inlet pressure sensor sensing an inflow pressure of the fluid at the second fluid port and the outlet port pressure sensor sensing an outflow pressure of the fluid at the third fluid port to accurately determine the need for cleaning, as suggested by Saxton.
Regarding Claim 18:  The combined prior art teaches the elements of Claim 17 as discussed above.  The claimed valves and sensors shown by Hegi and Thiyagarajan are interpreted as defining a set of flow components as claimed.  Although Hegi does not expressly disclose the flow control system comprising the processing system, user-interface controller, and flow control logic, these elements are conventional elements known in the art for automating a device.  For example, Thiyagarajan teaches a flow control system comprising a processing system having a hardware processor to perform basic operations selected from instruction codes, a user-interface controller, user-interface logic comprising codes stored in a memory accessible to the processing system, and flow-control logic comprising codes stored in the memory to interact with the flow components and of the washing system [0031, 0032].  It would have been obvious to one of ordinary skill in the art to provide the flow control system in order to allow automation of the cleaning operation.
Regarding Claim 19:  The combined prior art teaches the elements of Claim 14 as discussed above.  The claimed valves and sensors shown by Hegi and Thiyagarajan are interpreted as defining a set of flow components as claimed.  Although Hegi does not expressly disclose the flow control system comprising the processing system, user-interface controller, and flow control logic, these elements are conventional elements known in the art for automating a device.  For example, Thiyagarajan teaches a flow control system comprising a processing system having a hardware processor to perform basic operations selected from instruction codes, a user-interface controller, user-interface logic comprising codes stored in a memory accessible to the processing system, and flow-control logic comprising codes stored in the memory to interact with the flow components and of the washing system [0031, 0032].  It would have been obvious to one of ordinary skill in the art to provide the flow control system in order to allow automation of the cleaning operation.
Thiyagarajan is cited for teaching a user-interface, the user interface having a display through which a user may select various operational features [0032].  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hegi with a user interface having a display and user-activatable display regions including manual and auto cleaning buttons in order to give the user greater control over the cleaning.
Regarding Claims 20 and 21:  The prior art teaches the elements of Claim 19 as discussed above.  Thiyagarajan is cited for teaching that it is known to provide a user interface to control operations of a cleaning machine.  Thiyagarajan does not expressly disclose the contents of what is shown on the display as claimed.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). The cited prior art is considered fully capable of displaying the content as claimed given that the display is taught by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714